IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COUNTY OF ALLEGHENY               :            No. 147 WAL 2022
                                  :
                                  :
           v.                     :            Petition for Allowance of Appeal
                                  :            from the Order of the
                                  :            Commonwealth Court
GREATER NORTHERN CAPITAL          :
INVESTMENT GROUP, DEPARTMENT OF :
COURT RECORDS, CURRENT            :
OCCUPANT/TENANT, COMMONWEALTH :
OF PENNSYLVANIA, MUNCIPALITY OF   :
PENN HILLS, PENN HILLS SCHOOL     :
DISTRICT, ALCOSAN, OAKMONT WATER, :
WILKINSBURG-PENN JOINT, SCW       :
INVESTMENTS, INC., SOUTH          :
ALLEGHENY SCHOOL DISTRICT, RAYCO :
SAUNDERS                          :
                                  :
                                  :
PETITION OF: RAYCO SAUNDERS       :


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2022, the Petition for Allowance of Appeal

and Application for Stay are DENIED.